Title: From Benjamin Franklin to Jonathan Williams, Jr., 7 July 1773
From: Franklin, Benjamin
To: Williams, Jonathan Jr.


Dear Jonathan,
London, July 7, 1773.
I rejoiced to learn by yours of Dec. 26, that your Business went on so prosperously, and that you keep Touch so well with my good Neighbour Mr. Warren. I think that by persisting steadily in your Plan, you will find the Profits encrease yearly, and become at length very considerable. And all along you will have the Satisfaction of doing your Business with Ease and Safety.
Henry’s Father and Mother, were at first very unhappy about their naughty Boy, but are now better Satisfied. He was certainly unfit for you; I hope he will do better in the Business you have provided for him. It will be good in you to keep an Eye over him, and advise him, and countenance him as far as he may deserve it.
I shall be glad if I can be serviceable to your Father in the Commission way. I delivered your Letter to Miss Barwell. She retains a great Regard for you and desires me to tell you, that it would give her Pleasure to have any Opportunity of serving you: but that it is not likely any East India Ships will be sent to America; and I cannot learn that the Company ever consign Goods there: but shall enquire farther.
Mrs. Stevenson, Mr. and Mrs. Hewson and Miss Dolly Blount are all well, and desire to be kindly remembered to you. Mrs. Hewson has now two fine Boys. I am ever, Your affectionate Uncle,
B Franklin

Pray make some Enquiry after Mr. Cowan, and get the enclos’d Letter to his Hands if you can.
Jonathan Williams, Junr.

 
Addressed: To / Mr Jonathan Williams, junr. / Mercht / Boston
Endorsed: Letter from doctr Franklin July 7—1773
